Kilday, Judge
(concurring):
In my view it is important to note, as my associates point out, that the question before us involves a rule of evidence, and has been consistently treated as such by both the Supreme Court and this Court. Thus, I agree wholeheartedly with my brothers that it is clearly a matter within the authority of the President, who is empowered to prescribe “The procedure, including modes of proof, in cases be*643fore courts-martial.” Article 36, Uniform Code of Military Justice, 10 USC § 836; United States v Smith, 13 USCMA 105, 32 CMR 105.
As the Court’s opinion also recognizes, the President has, in the exercise of this power, promulgated paragraph 148e, Manual for Courts-Martial, United States, 1951, which states the applicable rule and exception. If the question were an open one, I would be inclined to view the whole of the pertinent provision of the Manual, quoted by my colleagues, as prescriptive and regulatory, rather than discoursive or expositive. I would prefer the approach that the language is clear and unambiguous and thus should be applied, not interpreted. See United States v Davis, 12 USCMA 576, 31 CMR 162.
However, the question of the husband-wife relationship and privilege is not a matter of first impression here. The same has been before the Court on previous occasions. See United States v Strand, 6 USCMA 297, 20 CMR 13; United States v Leach, 7 USCMA 388, 22 CMR 178; United States v Wooldridge, 10 USCMA 510, 28 CMR 76; United States v Wise, 10 USCMA 539, 28 CMR 105. See also United States v Parker, 13 USCMA 579, 33 CMR 111. The approach taken by my brothers in those cases, and set forth in this opinion, is controlling. In view of the fact that the matter has been determined by my associates; because of the importance of the question and the necessity that those in the field and at other appellate levels have a firmly settled rule to apply; and with due regard for the principle of stare decisis, I join in reversing the decision of the board of review.
Accordingly, I concur.